UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 5, 2009 (Date of Earliest Event Reported) Commission file number: 1-3203 CANAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR Effective May 5, 2009, Chesapeake Corporation (the “Corporation”) amended Article I of the Restated Articles of Incorporation of the Corporation to change the name of the Corporation to “Canal Corporation.”The amendment was authorized without action of the Corporation’s shareholders pursuant to the sale order entered by the United States Bankruptcy Court for the Eastern District of Virginia, Richmond Division, on March 23, 2009, as described in the Corporation’s Current Report on Form 8-K filed on March 25, 2009, which is incorporated herein by reference.A copy of the amended Article I to the Corporation’s Restated Articles of Incorporation is filed herewith as Exhibit 3.1 and incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 3.1 Amendment to Article I of the Restated Articles of Incorporation of the Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CANAL CORPORATION (Registrant) Date:May 6, 2009 BY: /s/ Joel K. Mostrom Joel K. Mostrom Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 3.1 Amendment to Article I of the Restated Articles of Incorporation of the Corporation
